Petition for writ of certiorari to the Circuit Court of Appeals for the Sixth Circuit.
Motion for leave to proceed further in forma pauperis denied for the reason that the court, upon inspection of the record herein submitted, finds that there is no ground for certiorari to the Circuit Court of Appeals, application for which is hereby also denied. The costs already incurred herein by direction of the court shall be paid by the clerk from the special fund in his custody as provided in the order of October 29, 1926.